ON MOTION FOR REHEARING.
Per Curiam.
In the defendant’s motion for a rehearing of this case it is stated that this court was in error in saying that ground *9911 of the amendment to the motion for a new trial had been disapproved by the trial court. Counsel for plaintiff in error insists that it was the 12th ground, and not the 11th, what was disapproved. The record shows that (in addition to grounds 2 and 3 which were disapproved) the ground disapproved by the court was first numbered 12, and that the number 12 was changed to number 11, so that when this court got possession of the record the ground was numbered 11. However, the number of the ground is immaterial, since the ground that this court declined to consider, because of its disapproval, was the ground based upon alleged error in the charge of the court upon the subject of good character, and this ground, whether numbered 11 or 12, was one of the grounds disapproved by the trial judge.
After a careful consideration of the other contentions made in the motion, a rehearing is denied.

Rehearing denied.


Broyles, C. J., Luke and Bloodworth, JJ., concur.